
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.60


THIS SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW. THIS
AMENDED AND RESTATED SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND NEITHER THIS AMENDED AND
RESTATED SECURED PROMISSORY NOTE NOR ANY INTEREST HEREIN MAY BE SOLD OR
OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION AND QUALIFICATION
PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE
EXEMPTIONS THEREFROM.

THIS SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE IS SUBJECT TO THE TERMS
OF AN INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF JANUARY 26, 2004
AND REFERRED TO BELOW IN FURTHER DETAIL.

SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE

$9,170,266.41       March 30, 2004        

        For value received, the undersigned, Aegis Communications Group, Inc., a
Delaware corporation (the "Company"), hereby PROMISES TO PAY to the order of
Deutsche Bank AG London acting through DB Advisors, LLC (the "Investor" and in
its capacity as administrative agent for each of its assignees hereunder, the
"Administrative Agent"), the principal sum of $9,170,266.41 together with
interest in arrears from and including the date hereof on the unpaid principal
balance until such principal balance is paid in full. The Company agrees to make
all payments under this Amended and Restated Secured Promissory Note to the
order of the Investor, in lawful money of the United States of America and in
immediately available funds, to such account or place as the Investor may
request in writing ten (10) Business Days (as defined herein) prior to any such
payment. The Investor, together with its assignees hereunder are collectively
referred to as the "Noteholders". Terms used and not defined in the text of this
Second Amended and Restated Secured Promissory Note (this "Secured Promissory
Note") have the meaning specified in Annex II to this Secured Promissory Note or
in the Purchase Agreement referred to below.

        This Secured Promissory Note amends and restates in its entirety that
certain Secured Promissory Note, dated November 5, 2003, made by the Company to
the order of the Investor in the amount of $14,087,352.00 and restated in that
certain Amended and Restated Secured Promissory Note, dated January 28, 2004
(the "Original Note") and shall be deemed for purposes of the Loan Documents
(defined herein) to be the same as the Original Note.

        The Company agrees to pay interest on the unpaid principal amount of
this Secured Promissory Note until such principal amount shall be paid in full,
compounded quarterly, at a rate per annum equal to 0.50% per annum above the
rate of interest per annum (the "Eurodollar Rate") (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at 11:00 A.M. (London time) two Business Days before the first day of
each Interest Period (as defined below) for an amount substantially equal to
such unpaid amount and for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term "Eurodollar Rate"
shall mean, for any Interest Period, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of each Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates). Each interest
period shall be a period having a duration of three months (an "Interest
Period"). The initial Interest Period shall begin on the date hereof and each
subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period. Interest shall be payable in arrears

--------------------------------------------------------------------------------


at the end of each Interest Period as set forth in the relevant provision below
and shall be calculated on the basis of actual number of days elapsed and a year
of 360 days. Notwithstanding any other provision of this Secured Promissory
Note, the Investor does not intend to charge, and the Company shall not be
required to pay, any interest or other fees or charges in excess of the maximum
permitted by applicable law; any payments in excess of such maximum shall be
credited to reduce principal hereunder. Except as otherwise provided herein or
in the Security Agreement (as defined below), all payments received by the
Administrative Agent hereunder will be applied first to costs of collection, if
any, then to accrued but unpaid interest and the balance to principal (in each
case, pro rata to each Noteholder according to the interests of each Noteholder
in and to the principal outstanding at such time under this Secured Promissory
Note).

        The Company shall pay interest on the amount of any principal, interest
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable on demand,
at a rate per annum equal at all times to two percent (2%) per annum above the
rate per annum of interest set forth in the immediately preceding paragraph (the
"Default Rate").

        Principal hereunder shall be payable in installments as follows:

        (a)   In an initial installment of $1,159,489.00 (the "Initial Principal
Payment") payable from time to time on or before January 3 2005; provided,
however, that upon the election of Investor in writing, delivered to Company no
later than December 31, 2004, the due date for this initial installment will be
extended to on or before June 3, 2005; and

        (b)   the balance of the outstanding principal amount hereof shall be
payable on April 26, 2007.

        Each installment of principal shall be paid to the Administrative Agent
for distribution to the Noteholders by 11:00 A.M. (New York City time) on the
date due. Interest hereunder shall be payable to the Administrative Agent for
distribution to the Noteholders on the last day of each Interest Period in
arrears commencing on April 5, 2004 (each such date being an "Interest Payment
Date") with a final payment of all unpaid interest on the date principal is paid
in full hereunder. The Company shall have the option to pay such interest in
cash or to cause such interest to be capitalized on any such Interest Payment
Date and added to the principal amount of this Secured Promissory Note, which
additional amount shall bear interest and otherwise be payable in accordance
with the terms and conditions of this Secured Promissory Note.

        The Administrative Agent shall have the right at any time to request
that any or all capitalized interest added to the principal amount of this
Secured Promissory Note be evidenced by a separate promissory note or notes in
substantially the form of this Secured Promissory Note.

        If any day on which a payment is due pursuant to the terms of this
Secured Promissory Note is not a Business Day, such payment shall be due on the
next Business Day following such date and interest shall accrue on the accrued
and unpaid interest during such extension of time; provided, that any such
interest accruing for such extension of time shall be due and payable on the
immediately succeeding Interest Payment Date.

        This Secured Promissory Note may be prepaid at any time, without premium
or penalty, in whole or in part, together with accrued interest to the date of
such prepayment on the portion prepaid. All prepayments made shall be recorded
by the Administrative Agent and, prior to any transfer hereof, indorsed on the
grid attached as Annex I hereto, which is part of this Secured Promissory Note;
provided, that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Company under this Secured
Promissory Note.

2

--------------------------------------------------------------------------------


        This Secured Promissory Note will be entitled to the benefits of and
will be secured by the pledge, liens, security, title, rights and security
interests granted under (a) the General Security Agreement, dated as of
January 26, 2004 (the "Security Agreement"), made by the Company and its
Subsidiaries party thereto in favor of Wilmington Trust Company, as collateral
trustee for the Noteholders (together with its successors and assigns, the
"Collateral Trustee") pursuant to the Collateral Trustee Agreement, dated as of
January 26, 2004 (the "Collateral Trustee Agreement"), among the Collateral
Trustee, the Company, the Guarantors and the Administrative Agents, (b) the
Trademark Collateral Assignment and Security Agreement, dated as of January 26,
2004 (the "Trademark Security Agreement"), made by the Company and its
Subsidiaries party thereto in favor of the Collateral Trustee, (c) the Copyright
Collateral Assignment and Security Agreement, dated as of January 26, 2004 (the
"Copyright Security Agreement"), made by the Company and its Subsidiaries party
thereto in favor of the Collateral Trustee and (d) the Stock Pledge Agreement,
dated as of January 26, 2004 (the "Pledge Agreement"), made by the Company and
its Subsidiaries party thereto in favor of the Collateral Trustee (the Security
Agreement, together with each of the Trademark Security Agreement, the Copyright
Security Agreement and the Pledge Agreement, are collectively referred to as the
"Collateral Documents"). This Secured Promissory Note is subject to the terms of
the Intercreditor and Subordination Agreement, dated as of January 26, 2004 (the
"Intercreditor Agreement") among WFF, the Collateral Trustee and the
Noteholders. The Intercreditor Agreement, together with this Secured Promissory
Note, each other Secured Promissory Note, the Collateral Documents, the
Collateral Trustee Agreement and the Subsidiary Guaranty made by each of the
Subsidiaries of the Company and dated as of November 5, 2003, as amended by the
Amendment No. 1 to Subsidiary Guaranty dated as of January 26, 2004 (the
"Guaranty"), as each of the same may be amended, supplemented or renewed from
time to time, are collectively referred to as the "Loan Documents."

        So long as any Obligation under this Secured Promissory Note or any
other Loan Document shall remain unpaid, the Company will comply with the
affirmative and negative covenants set forth in Annex II to this Secured
Promissory Note in accordance with the terms of those covenants.

        Subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuation of any Event of Default (as defined in Annex II
hereto), (i) the Administrative Agent, at the direction of the Required DB
Noteholders, may by notice to the Company, declare this Secured Promissory Note,
all interest thereon and all other amounts payable hereunder to be forthwith due
and payable, whereupon this Secured Promissory Note, all such interest and all
such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company and (ii) the Administrative Agent may
pursue all remedies available to it under the Loan Documents and applicable law
against the Company and the personal property that secures the Obligations, from
time to time and in such order as the Administrative Agent shall determine.

        The Company agrees that, upon the acceleration of this Secured
Promissory Note following the occurrence of an Event of Default that is not
cured within the applicable cure period, the Company shall pay to the
Administrative Agent, in addition to principal and accrued interest thereon, all
out-of-pocket costs of collection of the principal and accrued interest,
including, but not limited to, all reasonable out-of-pocket attorneys' fees,
court costs, and other reasonable out-of-pocket costs and expenses of each
Noteholder Party related to the enforcement of payment of this Secured
Promissory Note. Such amounts which are not paid within 10 days after
Administrative Agent's written demand therefor shall be added to the principal
of this Secured Promissory Note and will bear interest at the Default Rate.

        Each Noteholder Party hereby appoints and authorizes the Administrative
Agent and the Collateral Trustee (each, an "Agent") to take such action as agent
on its behalf and to exercise such powers and discretion under this Secured
Promissory Note and the other Loan Documents as are delegated to such Agent by
the terms hereof and thereof, together with such powers and discretion as

3

--------------------------------------------------------------------------------


are reasonably incidental thereto. As to any matters not expressly provided for
by the Loan Documents (including, without limitation, enforcement or collection
of this Secured Promissory Note), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required DB Noteholders, in the case of the
Administrative Agent, and the Required Noteholders, in the case of the
Collateral Trustee, and such instructions shall be binding upon all Noteholder
Parties; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law.

        Neither any Agent nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with the Loan Documents, except for its or
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, each Agent: (a) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any
Noteholder Party and shall not be responsible to any Noteholder Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (c) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (d) shall not
be responsible to any Noteholder Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

        All notices and other communications provided for under this Secured
Promissory Note shall be in writing (including by facsimile transmission) and
mailed, faxed or delivered, in accordance with the terms of the Secured
Promissory Note and Warrant Purchase Agreement, dated as of November 5, 2003, by
and between the Company and the Noteholders (the "Purchase Agreement"), in the
case of the Company, to: 7880 Bent Branch Drive, Suite 150, Irving, Texas 75063
Attention: Chief Financial Officer, with copy to Chief Executive Officer at 7880
Bent Branch Drive, Suite 150, Irving, Texas 75063), and, in the case of the
Investor or Administrative Agent, to: DB Advisors LLC, 280 Park Avenue, New
York, New York 10017, Attention: Roger Ehrenberg with a copy to: Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022-6069, Facsimile:
(212) 848-7179, Attention: Stephen M. Besen, Esq.

        No amendment, waiver, modification or supplement of any provision of
this Secured Promissory Note, nor consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be in writing
signed by the Company and accepted and agreed to by the Required Lenders and
then such amendment, waiver, modification, supplement or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

        This Secured Promissory Note is governed by and construed in accordance
with, the laws of the State of New York.

        This Secured Promissory Note may be assigned, in whole or in part, from
time to time, by the Investor without the prior written consent of the Company.

        This Secured Promissory Note and the rights and obligations under this
Secured Promissory Note are not assignable or delegable, directly or indirectly,
in whole or in part, by the Company, without the prior written consent of the
Investor; provided, however, that the Company may transfer this Secured

4

--------------------------------------------------------------------------------


Promissory Note and the rights and obligations under this Secured Promissory
Note to any third party that has acquired all or substantially all of the
capital stock or ownership interest in and to the Company (including by way of
merger or consolidation) or to any third party that has acquired all or
substantially all of the assets of the Company; provided that the Collateral (as
defined in the Security Agreement) is included in any such sale. This Secured
Promissory Note shall be binding upon the Company, its permitted successors and
its assigns, and, in addition, shall inure to the benefit of and be enforceable
by each Noteholder and its successors and assigns. Whenever possible this
Secured Promissory Note and each provision hereof shall be interpreted in such
manner as to be effective, valid and enforceable under applicable law. If and to
the extent that any such provision of this Secured Promissory Note shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof, and
any determination that the application of any provision hereof to any person or
under any circumstance is illegal and unenforceable shall not affect the
legality, validity and enforceability of such provision as it may be applied to
any other person or in any other circumstance. All rights and remedies provided
in this Secured Promissory Note, the Guarantee, the Security Agreement or any
law shall be available to the Investor and shall be cumulative.

        The Company hereby expressly waives presentment, demand, and protest,
notice of demand, dishonor and nonpayment of this Secured Promissory Note, and
all other notices or demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof, and hereby consents to
any delays, extensions of time, renewals, waivers or modifications that may be
granted or consented to by the Noteholders with respect to the time of payment
or any other provision hereof or of the Security Agreement.

        No course of dealing between the Company and the Investor or any other
Noteholder or Noteholder Party and no delay or failure in exercising any rights
hereunder in respect thereof shall operate as a waiver of any rights of any
Noteholder Party.

        This Secured Promissory Note, and the indebtedness of the Company to the
Investor evidenced hereby, shall not be subject to any set-off, recoupment or
counterclaim, each of which is hereby expressly waived by the Company with
respect to this Secured Promissory Note and such indebtedness.

        The Company hereby irrevocably submits to the non-exclusive jurisdiction
of any United States Federal or New York State court sitting in New York City in
any action or proceeding arising out of or relating to this Secured Promissory
Note and hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum. Nothing herein shall limit the right of the Investor or any
other Noteholder Party to bring proceedings against the Company in the courts of
any other jurisdiction.

5

--------------------------------------------------------------------------------

        THE COMPANY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURED
PROMISSORY NOTE.

    COMPANY:
 
 
AEGIS COMMUNICATIONS GROUP, INC.
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Name:   Herman M. Schwarz

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

Annex I

PREPAYMENTS

Date


--------------------------------------------------------------------------------

  Amount Prepaid

--------------------------------------------------------------------------------

  Unpaid Balance

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                                                                               
                                                                                
                                                                              
                                                           

2

--------------------------------------------------------------------------------

Annex II

Covenants, Events of Default and Related Definitions

1.     Definitions and Interpretations

        1.1   Definitions As used in this Annex II, the following terms shall
have the following definitions:

        "Account" means an account (as that term is defined in the Code), and
any and all supporting obligations in respect thereof.

        "Account Debtor" means any Person who is obligated under, with respect
to, or on account of, an Account, chattel paper, or a General Intangible.

        "Advances" means the principal amounts outstanding and unpaid from time
to time evidenced by the Secured Promissory Note to which this Annex II is
attached and any other secured promissory note having the same terms as this
secured promissory note and issued simultaneously with the Secured Promissory
Note to which this Annex II is attached.

        "Affiliate" means, as applied to any Person, any other Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise.

        "ATC" means Advanced Telemarketing Corporation, a Nevada corporation.

        "Bankruptcy Code" means title 11 of the United States Code, as in effect
from time to time.

        "Board of Directors" means the board of directors (or comparable
managers) of the Company or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).

        "Books" means all of Company's and its Subsidiaries' now owned or
hereafter acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Company's and its Subsidiaries' Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of New York
or for purposes of determining the interest rate hereunder, London.

        "Capital Expenditures" means, with respect to any Person for any period,
the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
and (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets of, or the Capital
Stock of, any other Person.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        "Capitalized Lease Obligation" means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.

        "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable

3

--------------------------------------------------------------------------------


direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

        "Change of Control" means that (a) any "person" or "group" (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 25%, or more, of the Stock of the
Company having the right to vote for the election of members of the Board of
Directors, or (b) the Investors cease to own, directly or indirectly, and
control Stock and Warrants (as defined in the Purchase Agreement) of the Company
representing (if such warrants were exercised) in the aggregate 65% of the
outstanding Stock of the Company, or (c) a majority of the members of the Board
of Directors do not constitute Continuing Directors, or (d) the Company or its
Subsidiaries cease to own, directly or indirectly, and control 98.76% of the
outstanding Stock of ATC and the Company or its Subsidiaries cease to own,
directly or indirectly, and control 100% of the outstanding Stock of each of
their Subsidiaries (other than ATC) extant as of the Closing Date.

        "Closing Date" means the date of this Secured Promissory Note.

        "Code" means the New York Uniform Commercial Code, as in effect from
time to time.

        "Collateral" means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by the Company or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.

        "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Company's or its Subsidiaries' Books or Equipment, in each case, in form and
substance satisfactory to Collateral Trustee.

        "Compliance Certificate" means a certificate in a form to be agreed by
the Company and the Administrative Agent delivered by the chief financial
officer of the Company to Administrative Agent.

        "Continuing Director" means (a) any member of the Board of Directors who
was a director (or comparable manager) of the Company on the date of execution
of the Secured Promissory Notes, and (b) any individual who becomes a member of
the Board of Directors after the date of execution of the Secured Promissory
Notes if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office on the date of execution of the Secured Promissory Notes in
an actual or threatened election contest relating to the election of the
directors (or comparable managers) of the Company and whose initial assumption
of office resulted from such contest or the settlement thereof.

        "Control Agreement" means a control agreement, in form and substance
satisfactory to Collateral Trustee, executed and delivered by the Company or one
of its Subsidiaries, Collateral Trustee and, so long as the WFF Facility remains
outstanding, WFF as Collateral Trustee under the WFF Facility (in which case
such Control Agreement shall provide that the Collateral Trustee shall replace
WFF as

4

--------------------------------------------------------------------------------


secured party thereunder upon termination and payment in full of the WFF
Facility), and the applicable securities intermediary (with respect to a
Securities Account) or a bank (with respect to a Deposit Account).

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Deposit Account" means any deposit account (as that term is defined in
the Code) other than the payroll account of the Company or any of its
Subsidiaries or any account maintained by the Company or any of its Subsidiaries
out of which payroll or related taxes (but not other operating expenses) are
payable.

        "EBITDA" means, with respect to any fiscal period, the Company's and its
Subsidiaries' consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, depreciation and
amortization and extraordinary non-cash losses for such period, as determined in
accordance with GAAP.

        "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of the Company or any of its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by the Company or any of
its Subsidiaries, or any of their predecessors in interest.

        "Environmental Law" means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Company or any
of its Subsidiaries, relating to the environment, employee health and safety (to
the extent it regulates occupational exposure to Hazardous Materials), or
Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 USC § 1251 et seq; the Toxic Substances Control Act, 15 USC § 2601 et
seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

        "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

        "Environmental Lien" means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        "Equipment" means equipment (as that term is defined in the Code), and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

5

--------------------------------------------------------------------------------


        "Event of Default" has the meaning set forth in Section 4 of this Annex
II.

        "Exchange Act" means the Securities Exchange Act of 1934, as in effect
from time to time.

        "Excluded Subsidiary" means any Subsidiary of the Company or a Guarantor
that (i) has an aggregate book value, for all of its assets, of less than
$25,000, (ii) owns no registered intellectual property, (iii) has annual
revenues of less than $25,000, and (iv) has been designated an "Excluded
Subsidiary" by the Company with the consent of the Administrative Agent in its
Permitted Discretion. The Company may withdraw such designation at any time in
its discretion. As of the Closing Date, EBA Direct, Inc., a Canadian corporation
and wholly owned Subsidiary of IQI, Inc., is the sole Excluded Subsidiary.

        "Financed Capital Expenditures" means Capital Expenditures permitted
under Section 3.16(b)(ii) without the incorporation by reference of
Section 3.16(b)(i) set forth therein.

        "FEIN" means Federal Employer Identification Number.

        "Funded Capital Expenditures" means Capital Expenditures permitted under
Section 3.16(b)(i) without the incorporation by reference of
Section 3.16(b)(ii) set forth therein.

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        "General Intangibles" means general intangibles (as that term is defined
in the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

        "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

        "Guarantor" means each Material Subsidiary of the Company.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        "Hedge Agreement" means any and all agreements, or documents now
existing or hereafter entered into by Company or its Subsidiaries that provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging Company's or its Subsidiaries'
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

6

--------------------------------------------------------------------------------


        "Initial Noteholders" means Deutsche Bank AG London acting through DB
Advisors, LLC and Essar Global Limited.

        "Indebtedness" means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        "Interest Expense" means, for any period, the aggregate of the interest
expense of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

        "Inventory" means inventory (as that term is defined in the Code).

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

        "Investment Property" means investment property (as that term is defined
in the Code), and any and all supporting obligations in respect thereof.

        "Lien" means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the generality of the
foregoing, the term "Lien" includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

        "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, (b) a material impairment of the Company's or a Subsidiary of the
Company's ability to perform its obligations under the Loan Documents to which
it is a party or of the Noteholder Parties' ability to enforce the Obligations
or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Collateral Trustee's Liens with respect to the
Collateral as a result of an action or failure to act on the part of the Company
or a Subsidiary of the Company.

7

--------------------------------------------------------------------------------

        "Material Subsidiary" means any Subsidiary of the Company or a Guarantor
that is not an Excluded Subsidiary.

        "Negotiable Collateral" means letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.

        "Noteholder" or "Noteholders" means the Investor and each Person that
becomes a holder of the Secured Promissory Note to which this Annex II is
attached or to the owner of an undivided interest in the Secured Promissory Note
to which this Annex II is attached pursuant to the terms hereof for so long as
the Investor or such Person, as the case may be, shall be a holder hereof.

        "Noteholder Party" or "Noteholder Parties" means any or all of the
Noteholders and Agents, as the case may be.

        "Obligations" means all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities, obligations (including
indemnification obligations), fees, charges, costs, expenses of any of the
Noteholders or the Agents payable by the Company to any Noteholder Party under
the Loan Documents and (including any fees or expenses that, but for the
commencement of an Insolvency Proceeding, would have accrued), guaranties,
covenants, and duties of any kind and description owing by the Company to any of
the Noteholder Parties pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all costs and expenses of the
Noteholder Parties payable by the Company under the Loan Documents, by law, or
otherwise. Any reference herein to the Obligations shall include all extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

        "Permitted Discretion" means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

        "Permitted Dispositions" means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
and (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business and (d) the sale of assets having an aggregate book value on the Books
of the "Borrowers" (as such term is defined in the WWF Facility) not exceeding
$100,000 in any twelve-month period.

        "Permitted Holders" means the Initial Noteholders and the Prior
Stockholders.

        "Permitted Investments" means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to the Company or any Material Subsidiary of the Company effected in the
ordinary course of business or owing to the Company or any Material Subsidiary
of the Company as a result of Insolvency Proceedings involving an Account Debtor
or upon the foreclosure or enforcement of any Lien in favor of the Company or
any Material Subsidiary of the Company, and (e) Investments in de minimis
amounts in Excluded Subsidiaries that are necessary to maintain the corporate
existence of such Excluded Subsidiaries under applicable law.

        "Permitted Liens" means (a) Liens held by Collateral Trustee, (b) Liens
for unpaid taxes that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) Liens set forth on Schedule 3.2 to this Annex II, (d) the
interests of lessors

8

--------------------------------------------------------------------------------


under operating leases, (e) purchase money Liens or the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (f) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of the Company and its
Subsidiaries' business and not in connection with the borrowing of money, and
which Liens either (i) are for sums not yet delinquent, or (ii) are the subject
of Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker's compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business and not in connection with the borrowing of money,
(i) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business, (j) Liens resulting
from any judgment or award that is not an Event of Default hereunder, (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof and
(l) any and all Liens granted in, created by or arising out of any WFF Loan
Documents, which Liens may be senior and prior to any Lien in favor of the
Collateral Trustee or Noteholders to secure the repayment and performance of the
Obligations.

        "Permitted Protest" means the right of Company or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Company or any of its Subsidiaries, as applicable, in good faith,
and (c) while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Collateral Trustee's Liens.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the date of execution
of the Secured Promissory Notes in an aggregate amount outstanding at any one
time not in excess of $10,000,000.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, statutory trusts, joint ventures, trusts, land trusts, business
trusts, statutory trusts or other organizations, irrespective of whether they
are legal entities, and governments and agencies and political subdivisions
thereof.

        "Prior Stockholders" means Questor Partners Fund II, L.P.; Questor
Side-by-Side Partners II, L.P.; Questor Side-by-Side Partners II 3(c)(1), L.P.;
TC Co-Investors, LLC; and Thayer Equity Investors III, L.P.

        "Projections" means the Company's forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
consistent basis with the Company's historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.

        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by the Company or a Subsidiary of the Company and
the improvements thereto.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor

9

--------------------------------------------------------------------------------


environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

        "Required Essar Noteholders" means, at any time, Noteholders owed or
holding at least a majority in interest of the aggregate principal amount of the
Advances outstanding at such time under this Secured Promissory Note.

        "Required Noteholders" means the Noteholders holding at least a majority
in interest of the aggregate principal amount of the Advances (as defined in
each Secured Promissory Note) outstanding at such time under each of the Secured
Promissory Notes.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

        "Secured Promissory Note" means this Secured Promissory Note and each
other secured promissory note issued by the Company as of the date hereof.

        "Securities Account" means a "securities account" as that term is
defined in the Code.

        "Solvent" means, with respect to any Person on a particular date, that,
at fair valuations, the sum of such Person's assets is greater than all of such
Person's debts.

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        "Surviving Preferred Shares" means, collectively, the Surviving Series B
Shares and the Surviving Series F Shares.

        "Surviving Series B Shares" means 29,778 shares of the Series B
Preferred Stock, par value $.01 per share, of Parent.

        "Surviving Series F Shares" means 23,875 shares of the Series F
Preferred Stock, par value $.01 per share, of Parent.

        "United States" means the United States of America.

        "WFF" means Wells Fargo Foothill.

        "WFF Facility" means the Loan and Security Agreement, dated as of
January 26, 2004, by and among the Company, each of its subsidiaries signatories
thereto, each of the lenders signatories thereto and WFF as the arranger and
administrative agent thereunder.

        "WFF Loan Documents" means the WFF Facility and each other "Loan
Document" as defined therein.

        1.2   Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "the Company and its Subsidiaries" or the term "Company" is used in
respect of a financial covenant or a related definition, it shall be understood
to mean the Company and its Subsidiaries on a consolidated basis unless the
context clearly requires otherwise.

        1.3   Code. Any terms used in this Annex II that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

10

--------------------------------------------------------------------------------


2.     Affirmative Covenants

        The Company covenants and agrees that, until the payment in full of the
Obligations, the Company and its Subsidiaries shall and shall cause each of
their respective Subsidiaries to do all of the following:

        2.1   Accounting System. Maintain a system of accounting that enables
the Company and its Subsidiaries to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Collateral
Trustee.

        2.2   Financial Statements, Reports, Certificates. Deliver to
Administrative Agent, with copies to each Noteholder:

        (a)   as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of the Company's fiscal quarters)
after the end of each month during each of the Company's fiscal years,

        (i)    a company prepared consolidated balance sheet, income statement,
and statement of cash flow covering the Company's and its Subsidiaries'
operations during such period,

        (ii)   a certificate signed by the chief financial officer of the
Company to the effect that:

        A.    the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of the Company and its Subsidiaries,

        B.    there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
Company and its Subsidiaries have taken, are taking, or propose to take with
respect thereto), and

        (iii)  for each month, quarter or year that is a month, quarter or year
as to which a financial covenant in Section 3.17 is to be tested, a Compliance
Certificate demonstrating, in reasonable detail, compliance at the end of such
period with the applicable financial covenants contained in Section 3.17,

        (b)   as soon as available, but in any event within 90 days after the
end of each of the Company's fiscal years,

        (i)    financial statements of the Company and its Subsidiaries for each
such fiscal year, audited by the Company's independent certified public
accountants as of the original issuance date of the Secured Promissory Notes or
such other independent certified public accountants reasonably acceptable to
Administrative Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and

        (ii)   a certificate of such accountants addressed to Administrative
Agent and the Lenders stating that such accountants do not have knowledge of the
existence of any Default or Event of Default under Section 3.17,

        (c)   as soon as available, but in any event within 30 days prior to the
start of each of the Company's fiscal years, copies of the Company's
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Administrative Agent, in its sole discretion, for
the forthcoming three years, year by year, and for the forthcoming fiscal year,
month by month, certified by the chief financial officer of the Company as being
such officer's good faith best

11

--------------------------------------------------------------------------------

estimate of the financial performance of the Company and its Subsidiaries during
the period covered thereby,

        (d)   if and when filed by the Company with the SEC,

        (i)    the Company's quarterly reports on Form 10-Q, annual reports on
Form 10-K and current reports on Form 8-K,

        (ii)   any other filings made by the Company with the SEC,

        (iii)  copies of the Company and its Subsidiaries' federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,
and

        (iv)  any other information that is provided by the Company to its
shareholders generally,

        (e)   if and when filed by the Company or any Subsidiary of the Company
and as requested by Administrative Agent, satisfactory evidence of payment of
applicable excise taxes in each jurisdiction in which (i) the Company or any
Subsidiary of the Company conducts business or is required to pay any such
excise tax, (ii) where the Company's or any Subsidiary of the Company's failure
to pay any such applicable excise tax would result in a Lien on the properties
or assets of the Company or such Subsidiary, or (iii) where the Company's or any
Subsidiary of the Company's failure to pay any such applicable excise tax
reasonably could be expected to result in a Material Adverse Change,

        (f)    as soon as the Company has knowledge of any event or condition
that constitutes a Default or an Event of Default, notice thereof and a
statement of the curative action that the Company and its Subsidiaries propose
to take with respect thereto,

        (g)   promptly after the commencement thereof, but in any event within
five days after the service of process with respect thereto on the Company or
any Subsidiary of the Company, notice of all actions, suits, or proceedings
brought by or against the Company or any Subsidiary of the Company before any
Governmental Authority which, if determined adversely to such Borrower or such
Subsidiary, reasonably could be expected to result in a Material Adverse Change,
and

        (h)   upon the request of Administrative Agent, any other report
reasonably requested relating to the financial condition of the Company or its
Subsidiaries.

        In addition to the financial statements referred to above, the Company
and its Subsidiaries agree that no Subsidiary of the Company will have a fiscal
year different from that of the Company. the Company and its Subsidiaries agree
to cooperate with Administrative Agent to allow Administrative Agent to consult
with their independent certified public accountants if Administrative Agent
reasonably requests the right to do so and that, in such connection, their
independent certified public accountants are authorized to communicate with
Administrative Agent and to release to Administrative Agent whatever financial
information concerning the Company and its Subsidiaries or their Subsidiaries
that Administrative Agent reasonably may request.

        2.3   Returns. Cause returns and allowances as between the Company and
its Subsidiaries and their Subsidiaries and their Account Debtors, to be on the
same basis and in accordance with the usual customary practices of the Company
and its Subsidiaries and their Subsidiaries, as they exist at the time of the
execution and delivery of this Agreement.

        2.4   Maintenance of Properties. Maintain and preserve all of their
properties which are necessary or useful in the proper conduct to their business
and not obsolete in good working order and condition, ordinary wear and tear
excepted, and comply at all times with the provisions of all leases to which it
is a party as lessee, so as to prevent any loss or forfeiture thereof or
thereunder.

        2.5   Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against the
Company and its Subsidiaries, their Subsidiaries, or any of their respective
assets to be paid in full, before delinquency or before the expiration of any
extension

12

--------------------------------------------------------------------------------


period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest. The Company and its Subsidiaries will and
will cause their Subsidiaries to make timely payment or deposit of all tax
payments and withholding taxes required of them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Administrative Agent
with proof satisfactory to Administrative Agent indicating that the Company or
the Subsidiary of the Company, as the case may be, has made such payments or
deposits.

        2.6   Insurance. (a) At the Company and its Subsidiaries' expense,
maintain insurance respecting the Company's and its Subsidiaries' assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. The Company and its Subsidiaries also
shall maintain business interruption, public liability, and product liability
insurance. All such policies of insurance shall be in such amounts and with such
insurance companies as are reasonably satisfactory to Collateral Trustee. The
Company and its Subsidiaries shall deliver copies of all such policies to
Collateral Trustee with a satisfactory lender's loss payable endorsement naming
Collateral Trustee as sole loss payee or additional insured, as appropriate,
with respect to any losses of the Collateral. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Collateral Trustee in the event of cancellation
of the policy for any reason whatsoever.

        (b)   The Company shall give Collateral Trustee prompt notice of any
loss covered by such insurance. Collateral Trustee shall have the exclusive
right to adjust any losses claimed under any such insurance policies with
respect to Collateral in excess of $50,000 (or in any amount after the
occurrence and during the continuation of an Event of Default), without any
liability to the Company and its Subsidiaries whatsoever in respect of such
adjustments, except to the extent the Company or any of its Subsidiaries suffers
any loss or damage as a direct result of the gross negligence or willful
malfeasance of the Collateral Trustee. Any monies received as payment for any
loss of any of the Collateral under any insurance policy mentioned above (other
than liability insurance policies) or as payment of any award or compensation
for condemnation or taking by eminent domain of any of the Collateral, shall be
paid over to Collateral Trustee to be applied at the option of the Required
Noteholders either to the prepayment of the Obligations under each of the
Secured Promissory Notes (pro rata according to the interests of each Noteholder
in and to the principal outstanding at such time under the Secured Promissory
Notes) or shall be disbursed to the Company under staged payment terms
reasonably satisfactory to the Required Noteholders for application to the cost
of repairs, replacements, or restorations. Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.

        (c)   The Company and its Subsidiaries shall not, and shall not suffer
or permit their Subsidiaries to, take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 2.7, unless Collateral Trustee is included thereon as named insured
with the loss payable to Collateral Trustee under a lender's loss payable
endorsement or its equivalent. The Company immediately shall notify Collateral
Trustee whenever such separate insurance is taken out, specifying the insurer
thereunder and full particulars as to the policies evidencing the same, and
copies of such policies promptly shall be provided to Collateral Trustee.

        2.7   Location of Inventory and Equipment. Keep the Company and its
Subsidiaries' and their Subsidiaries' Equipment only at the locations identified
on Schedule 2.7 to this Annex II and their chief executive offices only at the
locations identified on said Schedule 2.7; provided, however, that Company may
amend Schedule 2.7 so long as such amendment occurs by written notice to
Collateral Trustee not less than 30 days prior to the date on which such
Equipment is moved to such new location or such chief executive office is
relocated, so long as such new location is within the continental United States,

13

--------------------------------------------------------------------------------

and so long as, at the time of such written notification, the Company or its
Subsidiary provides Collateral Trustee a Collateral Access Agreement with
respect thereto.

        2.8   Compliance with Laws. Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

        2.9   Leases. Pay when due all rents and other amounts payable under any
leases to which the Company or any Subsidiary of the Company is a party or by
which the Company's or any Subsidiary of the Company's properties and assets are
bound, unless such payments are the subject of a Permitted Protest.

        2.10. Existence. Except as permitted under the WFF Facility, at all
times preserve and keep in full force and effect the Company's and each
Subsidiary of the Company's valid existence and good standing and any rights and
franchises material to their businesses.

        2.11 Environmental. (a) Keep any property either owned or operated by
the Company or any Subsidiary of the Company free of any Environmental Liens or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Administrative Agent
documentation of such compliance which Administrative Agent reasonably requests,
(c) promptly notify Administrative Agent of any release of a Hazardous Material
of any reportable quantity from or onto property owned or operated by the
Company or any Subsidiary of the Company and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within five days of its
receipt thereof, provide Administrative Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of the Company or any Subsidiary of the Company,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against the Company or any Subsidiary of the Company, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

        2.12 Disclosure Updates. Promptly and in no event later than five
Business Days after obtaining knowledge thereof, notify Administrative Agent if
any written information, exhibit, or report furnished to the Noteholders
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.

        2.13 Formation of Subsidiaries. At the time that the Company or any
Subsidiary of the Company forms any direct or indirect Subsidiary or acquires
any direct or indirect Subsidiary after the Closing Date, the Company or such
existing Subsidiary shall, subject to the terms of the Intercreditor Agreement,
(a) if such new Subsidiary is a Material Subsidiary, cause such new Subsidiary
to provide to Administrative Agent a Guaranty Supplement (as defined in the
Guaranty) and joinder to the Security Agreement, together with such other
security documents as well as appropriate UCC-1 financing statements, all in
form and substance satisfactory to Collateral Trustee (including being
sufficient to grant Collateral Trustee a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Collateral Trustee a pledge agreement and
appropriate certificates and powers or UCC-1 financing statements, hypothecating
all of the direct or beneficial ownership interest in such new Subsidiary, in
form and substance satisfactory to Collateral Trustee, and (c) provide to
Collateral Trustee all other documentation, including one or more opinions

14

--------------------------------------------------------------------------------


of counsel satisfactory to Collateral Trustee, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 2.13 shall
be a Loan Document.

        Notwithstanding anything to the contrary in this Section 2 of this Annex
II, in no event shall the Company or any Subsidiary of the Company be required
to make any disclosure of information or provide any information, including any
financial statements, to the Administrative Agent or any Noteholder if, pursuant
to Regulation FD promulgated under the Securities Act of 1933, as amended, the
Company would be required to make any disclosure of that information in a
circumstance in which, or at a time at which, the Company reasonably determines
such disclosure would be adverse to the best interest of the Company and its
Subsidiaries or the best interest of its stockholders or if the disclosure of
that information would include the disclosure of non-GAAP financial measures as
contemplated by Regulation G of the SEC.

        2.14 Conversion of Excluded Subsidiaries. At the time that any Excluded
Subsidiary becomes a Material Subsidiary, the Company shall, subject to the
terms of the Intercreditor Agreement, (a) cause such Subsidiary to provide to
Collateral Trustee a Guaranty Supplement and joinder to the Security Agreement,
together with such other security documents (including Mortgages with respect to
any Real Property of such Subsidiary), as well as appropriate UCC-1 financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Collateral Trustee
(including being sufficient to grant Collateral Trustee a second priority Lien
(subject to Permitted Liens) in and to the assets of such Subsidiary), and
(b) provide to Collateral Trustee all other documentation, including one or more
opinions of counsel satisfactory to Collateral Trustee, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 2.14 shall
be a Loan Document.

        2.15 Surviving Preferred Shares. Cause the Surviving Series F Shares to
be either converted to common Stock or cancelled as soon as practicable after
the Closing Date but in any event not later than the later to occur of
(a) March 31, 2004 and (b) the date occurring thirty (30) days after the SEC
approves the Company's registration statement or other filings in respect of
such conversion or cancellation.

3.     Negative Covenants.

        The Company covenants and agrees that, until the payment in full of the
Obligations, but subject to the terms of the Intercreditor Agreement and to the
obligation and rights of the Company to perform its obligations and covenants
and discharge its obligations under the WFF Loan Documents, the Company and its
Subsidiaries will not and will not permit any of their respective Material
Subsidiaries to do any of the following:

        3.1   Indebtedness. Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness withouth the written consent of the Required DB Noteholders,
except:

        (a)   Indebtedness evidenced by the Secured Promissory Notes;

        (b)   Indebtedness set forth on Schedule 3.1 to this Annex II;

        (c)   Permitted Purchase Money Indebtedness;

        (d)   refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 3.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in

15

--------------------------------------------------------------------------------




Administrative Agent's judgment, materially impair the prospects of repayment of
the Obligations by the Company and its Subsidiaries or materially impair the
Company and its Subsidiaries' creditworthiness, (ii) such refinancings,
renewals, or extensions do not result in an increase in the then extant
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended or add one or more borrowers as liable with
respect thereto if such additional borrowers were not liable with respect to the
original Indebtedness, (iii) such refinancings, renewals, or extensions do not
result in a shortening of the average weighted maturity of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions, that,
taken as a whole, are materially more burdensome or restrictive to the Company
or any of its Subsidiaries, (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must be include subordination terms and conditions that are at
least as favorable to the Noteholders as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended;

        (e)   Indebtedness under the WFF Loan Documents;

        (f)    endorsement of instruments or other payment items for deposit;
and

        (g)   Indebtedness composing Permitted Investments.

        3.2   Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind
(expressly including, without limitation, Real Property), whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 3.1(d) of this Annex II and so long as the replacement Liens only
encumber those assets that secured the refinanced, renewed, or extended
Indebtedness).

        3.3   Restrictions on Fundamental Changes.

        (a)   Enter into any merger, consolidation, reorganization or
recapitalization, or reclassify its Stock; provided, that (i) the Company may be
merged with or into or consolidated into a wholly-owned direct or indirect
Subsidiary of the Company if the Company is the surviving entity; (ii) any
Guarantor may be merged with or into or consolidated into a wholly-owned direct
or indirect Subsidiary of the Company if the surviving entity is a Guarantor;
(iii) any Material Subsidiary may be merged with or into or consolidated into an
Excluded Subsidiary if the surviving entity is a Material Subsidiary; and
(iv) any Subsidiary may be merged into the Company.

        (b)   Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).

        (c)   Other than in Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets.

        3.4   Disposal of Assets. Other than in Permitted Dispositions or, in
any twelve month period in the ordinary course of business consistent with past
practices, assets having a book value on the Books of the Company of up to
$100,000 in the aggregate, convey, sell, lease, license, assign, transfer, or
otherwise dispose of any of the assets of the Company or any Subsidiary of the
Company.

        3.5   Change Name. Change the Company's or any Subsidiary of the
Company's name, FEIN, organizational identification number, state of
organization, or organizational identity; provided, however, that the Company or
a Subsidiary of the Company may change its name upon at least 30 days prior
written notice by Company to Collateral Trustee of such change and so long as,
at the time of such

16

--------------------------------------------------------------------------------


written notification, such Borrower or such Subsidiary provides any financing
statements necessary to perfect and continue perfected Collateral Trustee's
Liens.

        3.6   Nature of Business. Make any change in the principal nature of
their business.

        3.7   Prepayments and Amendments. Except in connection with a
refinancing permitted by Section 3.1(d) of this Annex II,

        (a)   prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of the Company or any Subsidiary of the Company, other than the
Obligations in accordance with this Agreement, or

        (b)   directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 3.1(b) or (c) of this Annex II.

        3.8   Change of Control. Cause, permit, or suffer, directly or
indirectly, any Change of Control.

        3.9   Distributions. Other than distributions or declaration and payment
of dividends by the Company to another Borrower or by a Subsidiary of the
Company to the Company, make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of the Company's Stock, of any class, whether now or
hereafter outstanding.

        3.10 Accounting Methods. Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP or to
conform to more commonly used principles that are a part of GAAP) or as required
by applicable law or enter into, modify, or terminate any agreement currently
existing, or at any time hereafter entered into with any third party accounting
firm or service bureau for the preparation or storage of the Company and its
Subsidiaries' or their Subsidiaries' accounting records without said accounting
firm or service bureau agreeing to provide Administrative Agent information
regarding the Company and its Subsidiaries' and their Subsidiaries' financial
condition.

        3.11 Investments. Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided, that
the Company and its Subsidiaries shall not have Permitted Investments (other
than in the Cash Management Accounts (as defined in the WFF Facility)) in
Deposit Accounts or Securities Accounts in an aggregate amount in excess of
$100,000 outstanding at any one time unless the Company or its Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements or similar arrangements governing such Permitted Investments
in order to perfect (and further establish) the Collateral Trustee's Liens in
such Permitted Investments (subject in all respects to the terms of the
Intercreditor Agreement). Subject to the foregoing proviso, the Company shall
not, and shall not permit its Subsidiaries to, establish or maintain any Deposit
Account or Securities Account unless Collateral Trustee or WFF, as agent under
the WFF Facilities, shall have received a Control Agreement in respect of such
Deposit Account or Securities Account.

        3.12 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of the Company, other than
one of the Company's wholly owned Subsidiaries, except for transactions that are
in the ordinary course of the Company and its Subsidiaries' business, upon fair
and reasonable terms, that are fully disclosed to Administrative Agent, and that
are no less favorable to the Company and its Subsidiaries than would be obtained
in an arm's length transaction with a non-Affiliate.

        3.13 Suspension. Suspend or go out of a substantial portion of their
business.

        3.14 Compensation. Increase the annual fee or per-meeting fees paid to
the members of its Board of Directors during any year by more than 15% over the
prior year; pay or accrue total cash

17

--------------------------------------------------------------------------------

compensation, during any year, to its officers and senior management employees
in an aggregate amount in excess of 115% of that paid or accrued in the prior
year.

        3.15 Equipment with Bailees. Store the Equipment of the Company and its
Subsidiaries or their Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party without Collateral Trustee's prior written
consent.

        3.16 Financial Covenants.

1.(a) Minimum of EBITDA. Fail to maintain or achieve at least the required
amount set forth in the following table for the applicable period ending in the
month set forth opposite thereto:


Applicable Amount


--------------------------------------------------------------------------------

  Applicable Period (Month-end)

--------------------------------------------------------------------------------

$63,000   January 2004 ($177,000)   February 2004 ($1,602,000)   March 2004
$(1,526,000)   April 2004 $(1,968,000)   May 2004 $(1,562,000)   June 2004
$(896,000)   July 2004 $(196,000)   August 2004 $359,000   September 2004
$1,002,000   October 2004 $1,414,000   November 2004 $2,025,000   December 2004

        EBITDA shall be calculated on a cumulative twelve-month basis building
through the first twelve calendar months occurring ending after the Closing Date
(commencing with January of 2004) and thereafter on a rolling twelve-month
basis. EBITDA shall be measured on a quarter-end basis. Administrative Agent and
the Company shall establish required minimum EBITDA amounts for quarter
occurring after December 31, 2004 on the basis of projections and business plans
for such periods prepared and delivered by the Company and its Subsidiaries and
accepted by Administrative Agent in its Permitted Discretion, but in any event
in amounts not less than the amount required for the quarter ending December 31,
2004.

        (b)   Capital Expenditures.

        (i)    Funded Capital Expenditures. Except as permitted under
3.16(b)(ii), make capital expenditures in any period in excess of the amount set
forth in the following table for the applicable period:

Fiscal Year 2004

--------------------------------------------------------------------------------

$ 1,000,000

        (ii)   Financed Capital Expenditures. Except as permitted under
Section 3.16(b)(i), capital expenditures in any period in excess of the amount
set forth in the following table for the applicable period:

Fiscal Year 2004


--------------------------------------------------------------------------------

  Fiscal Year 2005

--------------------------------------------------------------------------------

$ 7,000,000   $ 7,000,000

Administrative Agent shall establish required maximum Funded Capital Expenditure
amounts for periods ending after December 31, 2004 and required maximum Financed
Capital Expenditure amounts for periods ending after December 31, 2005 in
accordance with the amounts established by WFF under the WFF Facility or, if the
WFF Facility is no longer in effect, on the basis of

18

--------------------------------------------------------------------------------

projections and business plans for such periods prepared and delivered by the
Company and accepted by Administrative Agent in its Permitted Discretion

        3.17 Billing Practices. Modify or change their billing practices.

        3.18 Change of Officers. Permit any change in the holders of the offices
of President and Chief Executive Officer and Chief Financial Officer unless the
individual named to any such office is satisfactory to Administrative Agent in
its Permitted Discretion.

        3.19 Limitations on other Subordinated Indebtedness. Directly or
indirectly, incur any Indebtedness that is subordinate in right of payment to
any other Indebtedness of the Company or such Material Subsidiary, as the case
may be, unless such Indebtedness is either (a) pari passu in right of payment
with the Advances or such Material Subsidiary's Guaranty, as the case may be or
(b) subordinated in right of payment to the Advances, or such Material
Subsidiary's Guaranty, as the case may be.

        3.20 Excluded Subsidiaries. Except as permitted under Section 3.12,
transfer any capital or assets to an Excluded Subsidiary or incur any
Indebtedness to an Excluded Subsidiary

4.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under the Secured Promissory Notes:

        4.1   If the Company and its Subsidiaries fail to pay within 5 calendar
days of the date when due and payable or when declared due and payable, all or
any portion of the Obligations other than the principal amount payable under the
Secured Promissory Notes (whether of interest (including any interest which, but
for the provisions of the Bankruptcy Code, would have accrued on such amounts),
fees, charges and expense reimbursements due the Noteholders or other amounts
constituting Obligations);

        4.2   If the Company and its Subsidiaries fail to pay when due and
payable or when declared due and payable, all or any portion of the principal
amount payable under the Secured Promissory Notes;

        4.3   If the Company and its Subsidiaries fail to perform, keep, or
observe any term, provision, covenant or agreement contained in any of the Loan
Documents and, except for those covenants set forth in Sections 2.7 or 2.11 or
Section 3, such failure continues for a period of 30 days or more after the
earlier of (a) the date on which the Company first receives notice of such
failure from the Administrative Agent or a Noteholder and (b) the first date on
which an executive officer of the Company has actual awareness of such failure.

        4.4   If any material portion of the Company's or any Subsidiary of the
Company's assets is attached, seized, subjected to a writ or distress warrant,
levied upon, or comes into the possession and control of any third Person;

        4.5   If an Insolvency Proceeding is commenced by the Company or any
Subsidiary of the Company;

        4.6   If an Insolvency Proceeding is commenced against the Company or
any Subsidiary of the Company, and any of the following events occur: (a) the
applicable Borrower or Subsidiary consents to the institution of the Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, the Company or any Subsidiary of the Company, or
(e) an order for relief shall have been entered therein;

        4.7   If the Company or any Subsidiary of the Company is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

19

--------------------------------------------------------------------------------


        4.8   If a notice of Lien, levy, or assessment is filed of record with
respect to the Company's or any Subsidiary of the Company's assets by the United
States, or any department, agency, or instrumentality thereof, or by any state,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon the Company's or any Subsidiary of the Company's
assets and the same is not paid before such payment is delinquent or the same is
not subject to a Permitted Protest;

        4.9   If a judgment or other claim becomes a Lien (other than a
Permitted Lien) upon any material portion of the Company's or any Subsidiary of
the Company's properties or assets;

        4.10 If there is a default in the WFF Loan Documents, any other Secured
Promissory Note or any material agreement to which the Company or any Subsidiary
of the Company is a party (other than any customer contract) and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of the applicable Borrower's or Subsidiary's obligations
thereunder, or to terminate such agreement, which termination is reasonably
likely to have a Material Adverse Change;

        4.11 If the Company or any Subsidiary of the Company makes any payment
on account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

        4.12 If any representation, warranty, statement or Record fails to be
true and accurate in all material respects on the date as of which such
information is dated or certified and or omits to state any fact necessary to
make such representation, warranty, statement or Record (taken as a whole) not
misleading in any material respect at such time in light of the circumstances in
which it was made to the Noteholders or any Agent by the Company, any Subsidiary
of the Company, or any officer, employee, agent, or director of the Company or
any Subsidiary of the Company;

        4.13 If any of the Loan Documents that purports to create a Lien, shall,
for any reason, fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien on or
security interest in the Collateral covered hereby or thereby; or

        4.14 Any material provision of any Loan Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Company or any Subsidiary of the Company, or a
proceeding shall be commenced by the Company or any Subsidiary of the Company,
or by any Governmental Authority having jurisdiction over the Company or any
Subsidiary of the Company, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary of the Company shall
deny that it has any liability or obligation purported to be created under any
Loan Document.

20

--------------------------------------------------------------------------------




Schedule 2.7

Locations of Equipment


        The Equipment is located at the offices and facilities of the Company
located in the following cities.

1.Sierra Vista, Arizona 2.El Segundo, California 3.Los Angeles, California
4.Port St. Lucie, Florida 5.Atlanta, Georgia 6.Terra Haute, Indiana 7.Joplin,
Missouri 8.St. Joseph, Missouri 9.Rocky Mount, North Carolina 10.Arlington,
Texas 11.Irving, Texas (2 facilities) 12.Elkins, West Virginia 13.Fairmont, West
Virginia

Address of Chief Executive Office of the Company

7880 Bent Branch Drive, Suite 150
Irving, Texas 75063

24

--------------------------------------------------------------------------------


Schedule 3.1

Scheduled Indebtedness


1.    Indebtedness relating to outstanding Letters of Credit as to which the
Company or one of its Subsidiaries is the account party and any reimbursement
and other obligations of the Company or any of its Subsidiaries with respect
thereto.

25

--------------------------------------------------------------------------------


Schedule 3.2

Permitted Liens


        The following table describes the existing Liens to which assets of the
Company and its Subsidiaries are subject.

Debtor


--------------------------------------------------------------------------------

  Secured Party

--------------------------------------------------------------------------------

  Delaware
UCC file
number and
date of
filing

--------------------------------------------------------------------------------

  Collateral

--------------------------------------------------------------------------------

Aegis Communications Group, Inc.   Dell Financial Services, L.P.   10855903
8/2/01   equipment Aegis Communications Group, Inc.   Heller Financial Leasing,
Inc., Commercial Equipment Finance   11140669
10/2/01   equipment Aegis Communications Group, Inc.   Heller Financial Leasing,
Inc., Commercial Equipment Finance   11369516
11/1/01   equipment Aegis Communications Group, Inc.   De Lage Landen Financial
Services, Inc.   21931223
7/12/02   equipment Aegis Communications Group, Inc.   De Lage Landen Financial
Services, Inc.   22246365
9/3/02   equipment Aegis Communications Group, Inc.   De Lage Landen Financial
Services, Inc.   22246373
9/3/02   equipment Aegis Communications Group, Inc.   Dell Financial Services,
L.P.   22754962
10/31/02   equipment Aegis Communications Group, Inc.   IOS Capital, LLC  
22826158
11/8/02   equipment Aegis Communications Group, Inc.   Dell Financial Services,
L.P.   23098211
12/11/02   equipment

26

--------------------------------------------------------------------------------

Debtor


--------------------------------------------------------------------------------

  Secured Party

--------------------------------------------------------------------------------

  File number
and date

--------------------------------------------------------------------------------

  Collateral

--------------------------------------------------------------------------------

Aegis Communications Group, Inc.   General Electric Credit Corporation  
30942212
4/3/03   equipment Aegis Communications Group, Inc.   IOS Capital, LLC  
31045957
4/23/03   equipment InterServ Services Corporation   Inter-Tel Leasing, Inc.  
20911010
4/11/02   equipment InterServ Services Corporation   Inter-Tel Leasing, Inc.  
20911051
4/11/02   equipment InterServ Services Corporation   Inter-Tel Leasing, Inc.  
20911093
4/11/02   equipment InterServ Services Corporation   Inter-Tel Leasing, Inc.  
20911135
4/11/02   equipment InterServ Services Corporation   Inter-Tel Leasing, Inc.  
20911200
4/11/02   equipment Ontario Personal Property Security Registration System

--------------------------------------------------------------------------------

EBA Direct, Inc.   none        

27

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.60



Schedule 2.7 Locations of Equipment
Schedule 3.1 Scheduled Indebtedness
Schedule 3.2 Permitted Liens
